per curiam:
En 29 de septiembre de 1977 separamos al peticionario del ejercicio de la profesión indefinidamente. Como consecuencia de una moción de reconsideración presen-tada por él, limitamos el castigo a una suspensión por el tér-mino de un año mediante resolución de 13 de octubre de 1977. Allí expresamos que al transcurrir dicho término el peticiona-*260rio debería comparecer ante este Tribunal para solicitar su reinstalación y demostrar que era merecedor de ella.
Habiendo transcurrido el término de suspensión, el peti-cionario acudió ante nos solicitando su reinstalación como abo-gado mediante declaración jurada en la que afirmó que “du-rante el período de suspensión ha observado una conducta ejemplar, desligado totalmente de aquellas actividades que dieron lugar a la sanción impuesta y cumplida y así promete continuar en el futuro.”
Por considerar que no cumplía con los requisitos de nues-tra resolución de 13 de octubre de 1977, su petición le fue denegada. Nuevamente acude ante nos a través de una moción de reinstalación, debidamente jurada, en la que declara entre otras cosas:
1. Que no ha ejercido la profesión de abogado, y en su con-secuencia la de notario público, desde la fecha en que fuera suspendido.
2. Que desde una fecha anterior a nuestro dictamen de separación dejó de actuar de apoderado de compañía de fian-zas y aún continúa desligado directa e indirectamente de acti-vidades relacionadas con fianzas.
3. Que no ha cometido delito grave u otro delito que impli-que depravación moral.
4. Que su comportamiento es “excelente”.
5. Que su conducta ha sido “intachable” y que se propone ejercer la profesión de abogado conforme con los cánones de ética profesional y “con las más altas normas de excelencia”.
Junto a la moción de reinstalación acompañó varias car-tas de abogados vecinos de la ciudad de Ponce, donde reside el peticionario, que acreditan el merecimiento de que éste sea admitido nuevamente al ejercicio de la profesión de abogado. Sometió además una certificación jurada de la Secretaria Eje-cutiva de la Compañía de Fianzas de Puerto Rico acreditando que tanto el peticionario como su esposa dejaron de ser apo-derados de dicha compañía con anterioridad a nuestra orden de separación.
*261El Procurador General de Puerto Rico ha comparecido para informar que no hay constancia en sus archivos de queja o querella alguna contra el peticionario.
Examinadas las manifestaciones contenidas en la moción del peticionario así como los documentos sometidos junto a la misma y el Informe del Procurador General, el Tribunal es-tima que el peticionario ha cumplido con los términos de nuestra resolución de 13 de octubre de 1977 y en su consecuen-cia ordena la rehabilitación del peticionario José A. Clavell Ruiz a la profesión de abogado en Puerto Rico con todos los derechos que como tal le corresponden conforme a la ley.
El peticionario queda apercibido de que no podrá dedi-carse ni directa ni indirectamente al negocio de fianzas que motivó su separación como abogado ni a ninguna otra activi-dad que fuere incompatible con el ejercicio de la profesión de abogado.
Consideramos apropiado repetir aquí lo que expresáramos hace algún tiempo en In re González, 60 D.P.R. 94, 98 (1942) :
“A él corresponde, en el futuro demostrar, con sus actuacio-nes, que no erramos al dar crédito a la confianza en él depositada y al concederle, como le concedemos, el alto privilegio de ejercer de nuevo la profesión de abogado y notario y de llevar con honor la toga que dignifica.”
Los Jueces Asociados Señores Díaz Cruz e Irizarry Yun-qué no intervinieron.